Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 1 of 76 PageID #: 722




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

                                                )
 KENNETH FITCH and                              )
 ESTATE OF DIANNE L. FITCH                      )
                                                )
                        Plaintiffs,             )
                                                )
 V.                                             )       Civil Action No. 1:18-cv-00214
                                                )
 FEDERAL HOUSING FINANCE                        )
 AGENCY, FEDERAL NATIONAL                       )
 MORTGAGE ASSOCIATION,                          )
 WELLS FARGO BANK, N.A.,                        )
 HARMON LAW OFFICES, P.C..                      )
 266 PUTNAM AVENUE, LLC                         )
 RUSHMORE LOAN MANAGEMENT                       )
 SERVICES, LLC, and US BANK                     )
 NATIONAL ASSOCIATION AS                        )
 TRUSTEE FOR RMAC TRUST,                        )
 SERIES 2016-CTT                                )
                                                )
                                                )
                        Defendants.             )
                                                )

      DEFENDANT 266 PUTNAM AVENUE, LLC’S ANSWER AND AFFIRMATIVE
      DEFENSES TO PLAINTIFFS’ AMENDED COMPLAINT AND CROSS CLAIM
           AGAINST FEDERAL NATIONAL MORTGAGE ASSOCIATION

        Pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure, Defendant 266

 Putnam Avenue, LLC (“266 Putnam”) hereby answers the Amended Complaint (hereinafter, the

 “Complaint”) of Plaintiffs, Kenneth Fitch and the Estate of Dianne L. Fitch (together,

 “Plaintiffs”) as follows:

          1.    266 Putnam denies the averment that the Estate of Dianne L. Fitch and Kenneth

 Fitch are the owners of real property located at 73 Kay Street, Cumberland, Rhode Island. As to

 the remaining allegations of paragraph 1, 266 Putnam lacks knowledge or information sufficient

 to form a belief as to the truth of the averments set forth in paragraph 1 of the Complaint.



                                                    1
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 2 of 76 PageID #: 723




        2.        266 Putnam denies the averment that Kenneth Fitch is the sole owner of the

 property. 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth

 of the averments set forth in paragraph 2 of the Complaint.

        3.        266 admits the averment that Kenneth Fitch currently resides at 73 Kay Street,

 Cumberland, Rhode Island.

        4.        Paragraph 4 of the Complaint is a characterization of Plaintiffs’ Complaint and

 the relief sought therein to which no response is required. Further answering, 266 Putnam states

 that the allegations of paragraph 4 are directed to Defendants Federal National Mortgage

 Association (“FNMA”), Federal Housing Finance Agency (“FHFA”), Wells Fargo Bank, N.A.

 (“Wells Fargo”), and Harmon Law Offices P.C. (“Harmon”). As such, no response is required

 by 266 Putnam. To the extent that a response is required, 266 Putnam lacks knowledge or

 information sufficient to form a belief as to the truth of the averments set forth in paragraph 4 of

 the Complaint.

        5.        266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 5 of the Complaint.

        6.        Paragraph 6 of the Complaint contains a characterization of Plaintiffs’ Complaint

 and the relief sought therein to which no response is required. The remaining allegations of

 paragraph 6 set forth legal conclusions to which no response is required; however, to the extent a

 response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

 the truth of the averments set forth in paragraph 6 of the Complaint.

                                  JURISDICTION AND VENUE

        7.        Paragraph 7 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.




                                                   2
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 3 of 76 PageID #: 724




        8.      Paragraph 8 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        9.      Paragraph 9 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        10.     Paragraph 10 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        11.     Paragraph 11 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        12.     Plaintiffs’ Complaint does not contain a Paragraph 12.

        13.     Paragraph 13 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        14.     Paragraph 14 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

        15.     266 Putnam admits the allegation that Kenneth Fitch resides at 73 Kay Street,

 Cumberland, Rhode Island 02917, but denies that Kenneth Fitch resides there legally. As to the

 remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief as

 to the truth of the averments set forth in paragraph 15 of the Complaint.

        16.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 16 of the Complaint.

        17.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 17 of the Complaint.

        18.     Paragraph 18 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.




                                                  3
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 4 of 76 PageID #: 725




           19.   Paragraph 19 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam denies the allegations.

           20.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 20 of the Complaint.

           21.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 21 of the Complaint.

           22.   266 Putnam admits that it is a limited liability company in the State of Rhode

 Island.

           23.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 23 of the Complaint.

           24.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 24 of the Complaint.

           25.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 25 of the Complaint.

           26.   The allegations in paragraph 26 of the Complaint, in part, reference or are

 evidenced by a document referred to as a press release. This document speaks for itself, and any

 characterizations thereof are denied. To the extent that the allegations contained in paragraph 26

 contradict the written document, they are also denied. As to the remaining allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 26 of the Complaint.




                                                  4
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 5 of 76 PageID #: 726




                             GENERAL FACTUAL ALLEGATIONS

                          The Conservatorship of FHFA over Fannie Mae

        27.       Paragraph 27 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam states that it lacks knowledge or

 information sufficient to form a belief as to the truth of the averments set forth in paragraph 27 of

 the Complaint.

        28.       Paragraph 28 of the Complaint sets forth conclusions of law to which no response

 is required. To the extent a response is required, 266 Putnam states that it lacks knowledge or

 information sufficient to form a belief as to the truth of the averments set forth in paragraph 28 of

 the Complaint.

        29.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 29 of the Complaint.

        30.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 30 of the Complaint.

        31.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 31 of the Complaint.

        32.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 32 of the Complaint.

        33.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 33 of the Complaint.

        34.       266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 34 of the Complaint.




                                                  5
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 6 of 76 PageID #: 727




        35.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 35 of the Complaint.

        36.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 36 of the Complaint.

        37.     Paragraph 37 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 37 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 37 of the Complaint.

        38.     Paragraph 38 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 38 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 38 of the Complaint.

        39.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 39 of the Complaint.

        40.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 40 of the Complaint.

        41.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 41 of the Complaint.

        42.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 42 of the Complaint.

        43.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 43 of the Complaint.




                                                 6
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 7 of 76 PageID #: 728




        44.     Paragraph 44 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 44 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 44 of the Complaint.

        45.     Paragraph 45 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 45 contains factual allegations 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 45 of the Complaint.

        46.     Paragraph 46 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 46 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 46 of the Complaint.

        47.     Paragraph 47 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 47 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 47 of the Complaint.

        48.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 48 of the Complaint.

        49.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 49 of the Complaint.

        50.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 50 of the Complaint.




                                                 7
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 8 of 76 PageID #: 729




        51.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 51 of the Complaint.

        52.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 52 of the Complaint.

        53.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 53 of the Complaint.

        54.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 54 of the Complaint.

        55.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 55 of the Complaint.

        56.     Paragraph 56 of the Complaint sets forth conclusions of law to which no response

 is required. Further responding, to the extent paragraph 56 contains factual allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 56 of the Complaint.

          The Agency Relationship between FHFA and Fannie Mae and Wells Fargo

        57.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 57 of the Complaint.

        58.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 58 of the Complaint.

        59.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 59 of the Complaint.

        60.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 60 of the Complaint.




                                                 8
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 9 of 76 PageID #: 730




        61.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 61 of the Complaint.

        62.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 62 of the Complaint.

        63.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 63 of the Complaint.

        64.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

 truth of the averments set forth in paragraph 64 of the Complaint.

        65.     The allegation that non-judicial foreclosure procedures “authorize the seizure of

 property without a pre-deprivation hearing as required by the Due Process Clause of the Fifth

 Amendment” is a legal conclusion to which no response is required. 266 Putnam lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining averments

 set forth in paragraph 65 of the Complaint.

        66.     The allegations in paragraph 66 of the Complaint, in part, reference or are

 evidenced by a document titled “Note.” The Note is a document that speaks for itself, and any

 characterizations thereof are denied. To the extent that the allegations contained in paragraph 66

 contradict the written document, they are also denied. As to the remaining allegations, 266

 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

 averments set forth in paragraph 66 of the Complaint.

        67.     The allegations in paragraph 67 of the Complaint, in part, reference or are

 evidenced by a document titled document titled “Mortgage.” The Mortgage is a document that

 speaks for itself, and any characterizations thereof are denied. To the extent that the allegations

 contained in paragraph 67 contradict the written document, they are also denied. As to the




                                                  9
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 10 of 76 PageID #: 731




  remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief as

  to the truth of the averments set forth in paragraph 67 of the Complaint.

         68.     The allegations in paragraph 68 of the Complaint, in part, reference or are

  evidenced by the Mortgage, which plaintiffs purport to attach to the Complaint as Exhibit A, and

  certain land records of the Town of Cumberland. The Mortgage and said land records are

  documents that speaks for themselves, and any characterizations thereof are denied. To the

  extent that the allegations contained in paragraph 68 contradict the written documents, they are

  also denied. As to the remaining allegations, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 68 of the

  Complaint.

         69.     The allegations in paragraph 69 of the Complaint, in part, reference or are

  evidenced by a document referred to as an assignment, which Plaintiffs purport to attach to the

  Complaint as Exhibit B. The assignment is a document that speaks for itself, and any

  characterizations thereof are denied. To the extent that the allegations contained in paragraph 69

  contradict any written documents, they are denied. As to the remaining allegations, 266 Putnam

  lacks knowledge or information sufficient to form a belief as to the truth of the averments set

  forth in paragraph 69 of the Complaint.

         70.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 70 of the Complaint.

         71.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 71 of the Complaint.

         72.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 72 of the Complaint.




                                                   10
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 11 of 76 PageID #: 732




         73.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 73 of the Complaint.

         74.     The allegations in paragraph 74 of the Complaint, in part, reference or are

  evidenced by a document referred to as the notice of sale of mortgage loan, which Plaintiffs

  purport to attach to the Complaint as Exhibit C. The notice of sale of mortgage loan is a

  document that speaks for itself, and any characterization thereof is denied. To the extent that the

  allegations contained in paragraph 74 contradict the written documents, they are denied. As to

  the remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief

  as to the truth of the averments set forth in paragraph 74 of the Complaint.

         75.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 75 of the Complaint.

         76.     The allegations in paragraph 76 of the Complaint, in part, reference or are

  evidenced by a document referred to as notice of foreclosure sale (“Notice”). The Notice is a

  document that speaks for itself, and any characterization thereof is denied. To the extent that the

  allegations contained in paragraph 76 contradict the written documents, they are denied. As to

  the remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief

  as to the truth of the averments set forth in paragraph 76 of the Complaint.

         77.     The allegations in paragraph 77 of the Complaint, in part, reference or are

  evidenced by a document referred to as notice of foreclosure sale (“Notice”), which Plaintiffs

  purport to attach to the Complaint as Exhibit D. The Notice is a document that speaks for itself,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 77 contradict the written documents, they are denied. As to the remaining allegations,




                                                  11
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 12 of 76 PageID #: 733




  266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 77 of the Complaint.

          78.    The allegations in paragraph 78 of the Complaint, in part, reference or are

  evidenced by a document referred to as notice of foreclosure sale (“Notice”). The Notice is a

  document that speaks for itself, and any characterization thereof is denied. To the extent that the

  allegations contained in paragraph 78 contradict the written documents, they are denied. As to

  the remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief

  as to the truth of the averments set forth in paragraph 78 of the Complaint.

          79.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 79 of the Complaint.

          80.    Paragraph 80 of the Complaint sets forth conclusions of law to which no response

  is required.

          81.    Paragraph 81 of the Complaint sets forth conclusions of law to which no response

  is required.

          82.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 82 of the Complaint.

          83.    Paragraph 83 of the Complaint sets forth conclusions of law to which no response

  is required. Further responding, to the extent paragraph 83 contains factual allegations, 266

  Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 83 of the Complaint.

          84.    Paragraph 84 of the Complaint sets forth conclusions of law to which no response

  is required. Further responding, to the extent paragraph 84 contains factual allegations, 266




                                                  12
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 13 of 76 PageID #: 734




  Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 84 of the Complaint.

         85.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 85 of the Complaint.

         86.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 86 of the Complaint.

         87.     266 Putnam admits that Paul Balay made a bid in the amount of $188,000.00 to

  purchase the property and thereafter assigned said bid to 266 Putnam.

         88.     266 Putnam admits the allegations set forth in paragraph 88 of the Complaint.

         89.     266 Putnam denies the allegations set forth in paragraph 89 of the Complaint.

         90.     The allegations in the paragraph 90 set forth legal conclusions to which no

  response is required.

         91.     Plaintiffs’ Complaint does not contain a paragraph 91.

         92.     The allegations in paragraph 92 of the Complaint, in part, reference or are

  evidenced by a document referred to as the foreclosure deed (“Foreclosure Deed”). The

  Foreclosure Deed is a document that speaks for itself, and any characterization thereof is denied.

  To the extent that the allegations contained in paragraph 92 contradict the written documents,

  they are denied.

         93.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 93 of the Complaint.

         94.     The allegations in paragraph 94 of the Complaint, in part, reference or are

  evidenced by a document referred to as the foreclosure deed (“Foreclosure Deed”). The

  Foreclosure Deed is a document that speaks for itself, and any characterization thereof is denied.




                                                  13
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 14 of 76 PageID #: 735




  To the extent that the allegations contained in paragraph 94 contradict the written documents,

  they are denied.

          95.      The allegations in paragraph 95 of the Complaint, in part, reference or are

  evidenced by a document referred to as the Foreclosure Deed, which Plaintiffs purport to attach

  to the Complaint as Exhibit E. The Foreclosure Deed is a document that speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in paragraph

  95 contradict the written documents, they are denied.

          96.      266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 96 of the Complaint.

          97.      266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 97 of the Complaint.

          98.      266 Putnam admits the allegations of paragraph 98.

          99.      266 Putnam denies the allegation that Plaintiffs will suffer irreparable harm if the

  eviction action is not enjoined. As to the remaining allegations, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 99 of

  the Complaint.

           COUNT I – DEPRIVATION OF PROPERTY WITHOUT DUE PROCESS

          100.     266 Putnam incorporates its responses to paragraphs 1 through 99 of this Answer

  as if set forth fully herein.

          101.     The allegations in the first paragraph 101 set forth legal conclusions to which no

  response is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in the first

  paragraph 101 of the Complaint.




                                                    14
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 15 of 76 PageID #: 736




             The allegations in the second paragraph 101 set forth legal conclusions to which no

  response is required.2 To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in the second

  paragraph 101 of the Complaint.

             102.    The allegations in paragraph 102 set forth legal conclusions to which no response

  is required. To the extent that a response is required, the allegations in paragraph 102 are denied.

             103.    The allegations in paragraph 103 set forth legal conclusions to which no response

  is required. To the extent that a response is required, the allegations in paragraph 103 are denied.

             104.    The allegations in paragraph 104 set forth legal conclusions to which no response

  is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 104

  of the Complaint.

             105.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 105 of the Complaint.

             106.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 106 of the Complaint.

             107.    The allegations in paragraph 107 set forth legal conclusions to which no response

  is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 107

  of the Complaint.

             108.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 108 of the Complaint.


  2
      Plaintiffs’ Complaint contains two paragraphs numbered 101.



                                                           15
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 16 of 76 PageID #: 737




          109.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 109 of the Complaint.

          110.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 110 of the Complaint.

          111.    Plaintiffs’ Complaint does not contain a paragraph 111.

          112.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 112 of the Complaint.

          113.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 113 of the Complaint.

          114.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 114 of the Complaint.

          115.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 115 of the Complaint.

     COUNT II – VIOLATION OF THE PROVISIONS OF RHODE ISLAND GENERAL
                               LAWS § 34-27-3.2

          116.    266 Putnam incorporates its responses to paragraphs 1 through 115 of this Answer

  as if set forth fully herein.

          117.    The allegations in paragraph 117 set forth legal conclusions to which no response

  is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 117

  of the Complaint.

          118.    The allegations in paragraph 118 set forth legal conclusions to which no response

  is required. To the extent that a response is required, 266 Putnam lacks knowledge or




                                                  16
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 17 of 76 PageID #: 738




  information sufficient to form a belief as to the truth of the averments set forth in paragraph 118

  of the Complaint.

         119.    The allegations in paragraph 79 set forth legal conclusions to which no response

  is required. To the extent that the allegations contained in paragraph 79 of the Complaint

  reference or are evidenced by written documents, the terms of such documents speak for

  themselves, and any characterization thereof is denied. To the extent that the allegations

  contained in paragraph 79 contradict the written documents, they are denied. To the extent that a

  further response is required, 266 Putnam lacks knowledge or information sufficient to form a

  belief as to the truth of the averments set forth in paragraph 79 of the Complaint.

         120.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 120 of the Complaint.

         121.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 121 of the Complaint.

         122.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 122 of the Complaint.

         123.    To the extent that the allegations contained in paragraph 123 of the Complaint

  reference or are evidenced by written documents, the terms of such documents speak for

  themselves, and any characterization thereof is denied. To the extent that the allegations

  contained in paragraph 123 contradict the written documents, they are denied. To the extent that

  a further response is required, 266 Putnam lacks knowledge or information sufficient to form a

  belief as to the truth of the averments set forth in paragraph 123 of the Complaint.

         124.    The allegations in paragraph 124 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or




                                                  17
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 18 of 76 PageID #: 739




  information sufficient to form a belief as to the truth of the averments set forth in paragraph 124

  of the Complaint.

          125.    266 Putnam denies the allegation that the foreclosure sale that occurred on July

  26, 2018 was void. The remaining allegations contain conclusions of law to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 125

  of the Complaint.

          126.    266 Putnam denies the allegation that the foreclosure sale that occurred on July

  26, 2018 was void. The remaining allegations contain conclusions of law to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 126

  of the Complaint.

          127.    The allegations in paragraph 127 contain conclusions of law to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 127

  of the Complaint.

          128.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 128 of the Complaint.

          129.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 129 of the Complaint.

     COUNT III – BREACH OF CONTRACT AND BREACH OF THE COVENANT OF
                       GOOD FAITH AND FAIR DEALING

          130.    266 Putnam incorporates its responses to paragraphs 1 through 129 of this Answer

  as if set forth fully herein.



                                                  18
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 19 of 76 PageID #: 740




         131.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 131 of the Complaint.

         132.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 132 of the Complaint.

         133.    The allegations in paragraph 133 set forth legal conclusions to which no response

  is required. To the extent that the allegations contained in paragraph 133 of the Complaint

  reference or are evidenced by written documents, the terms of such documents speak for

  themselves and any characterization thereof is denied. To the extent that the allegations

  contained in paragraph 133 contradict the written documents, they are denied. To the extent that

  a further response is required, 266 Putnam lacks knowledge or information sufficient to form a

  belief as to the truth of the averments set forth in paragraph 133 of the Complaint.

         134.    The allegations in paragraph 134 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 134 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 134 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 134 of the Complaint.

         135.    The allegations in paragraph 135 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 135 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 135 contradict the written documents, they are denied. To the extent that a further




                                                  19
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 20 of 76 PageID #: 741




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 135 of the Complaint.

         136.    The allegations in paragraph 136 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 136 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 136 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 136 of the Complaint.

         137.    The allegations contained in paragraph 137 of the Complaint reference or are

  evidenced by a document referred to as a default notice, which Plaintiffs purport to attach to the

  Complaint as Exhibit F. The default notice is a document that speaks for itself, and any

  characterizations thereof are denied. To the extent that the allegations contained in paragraph

  137 contradict the written document, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 137 of the Complaint.

         138.    The allegations in paragraph 138 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 138 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 138 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 138 of the Complaint.




                                                  20
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 21 of 76 PageID #: 742




         139.    The allegations in paragraph 139 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 139 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 139 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 139 of the Complaint.

         140.    The allegations in paragraph 140 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 140 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 140 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 140 of the Complaint.

         141.    The allegations in paragraph 141 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 141 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 141 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 141 of the Complaint.

         142.    The allegations in paragraph 142 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 142 of the Complaint




                                                  21
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 22 of 76 PageID #: 743




  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 142 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 142 of the Complaint.

         143.    The allegations contained in paragraph 143 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 143

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 143 of the Complaint.

         144.    The allegations in paragraph 144 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 144 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 144 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 144 of the Complaint.

         145.    The allegations contained in paragraph 145 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 145

  contradict the written documents, they are denied. To the extent that a further response is




                                                  22
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 23 of 76 PageID #: 744




  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 145 of the Complaint.

         146.    The allegations contained in paragraph 146 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 146

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 146 of the Complaint.

         147.    The allegations contained in paragraph 147 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 147

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 147 of the Complaint.

         148.    The allegations contained in paragraph 148 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 148

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 148 of the Complaint.

         149.    The allegations contained in paragraph 149 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 149




                                                  23
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 24 of 76 PageID #: 745




  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 149 of the Complaint.

         150.    The allegations contained in paragraph 150 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 150

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 150 of the Complaint.

         151.    The allegations in paragraph 151 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 151 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 151 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 151 of the Complaint.

         152.    The allegations in paragraph 152 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 152 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 152 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 152 of the Complaint.




                                                  24
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 25 of 76 PageID #: 746




         153.    The allegations in paragraph 153 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 153 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 153 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 153 of the Complaint.

         154.    The allegations in paragraph 154 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 154 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 154 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 154 of the Complaint.

         155.    The allegations in paragraph 155 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 155 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 155 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 155 of the Complaint.

         156.    The allegations in paragraph 156 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 156 of the Complaint




                                                  25
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 26 of 76 PageID #: 747




  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 156 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 156 of the Complaint.

         157.    The allegations in paragraph 157 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 157 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 157 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 157 of the Complaint.

         158.    The allegations in paragraph 158 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 158 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 158 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 158 of the Complaint.

         159.    The allegations in paragraph 159 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 159 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in




                                                  26
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 27 of 76 PageID #: 748




  paragraph 159 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 159 of the Complaint.

         160.    The allegations in paragraph 160 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 160 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 160 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 160 of the Complaint.

         161.    The allegations in paragraph 161 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 161 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 161 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 161 of the Complaint.

         162.    The allegations in paragraph 162 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 162 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 162 contradict the written documents, they are denied. To the extent that a further




                                                  27
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 28 of 76 PageID #: 749




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 162 of the Complaint.

          163.   The allegations in paragraph 163 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 163 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 163 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 163 of the Complaint.

          164.   The allegations in paragraph 164 set forth legal conclusions to which no response

  is required.

          165.   The allegations in paragraph 165 set forth legal conclusions to which no response

  is required.

          166.   The allegations in paragraph 166 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 166 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 166 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 166 of the Complaint.

          167.   The allegations in paragraph 167 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 167 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,




                                                  28
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 29 of 76 PageID #: 750




  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 167 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 167 of the Complaint.

         168.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 168 of the Complaint.

         169.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 169 of the Complaint.

         170.    The allegations in paragraph 170 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 170 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 170 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 170 of the Complaint.

         171.    The allegations in paragraph 171 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 171 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 171 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 171 of the Complaint.




                                                  29
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 30 of 76 PageID #: 751




         172.    The allegations in paragraph 172 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 172 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 172 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 172 of the Complaint.

         173.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 173 of the Complaint.

         174.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 174 of the Complaint.

         175.    The allegations contained in paragraph 175 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 175

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 175 of the Complaint.

         176.    The allegations contained in paragraph 176 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in paragraph 176

  contradict the written documents, they are denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 176 of the Complaint.




                                                  30
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 31 of 76 PageID #: 752




         177.    The allegations in paragraph 177 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 177 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 177 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 177 of the Complaint.

         178.    The allegations in paragraph 178 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 178 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 178 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 178 of the Complaint.

         179.    The allegations in paragraph 179 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 179 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 179 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 179 of the Complaint.

         180.    The allegations in paragraph 180 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 180 of the Complaint




                                                  31
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 32 of 76 PageID #: 753




  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 180 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 180 of the Complaint.

         181.    The allegations in paragraph 181 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 181 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 181 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 181 of the Complaint.

         182.    The allegations in paragraph 182 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 182 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 182 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 182 of the Complaint.

         183.    The allegations in paragraph 183 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 183 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in




                                                  32
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 33 of 76 PageID #: 754




  paragraph 183 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 183 of the Complaint.

         184.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 184 of the Complaint.

         185.    The allegations in paragraph 185 set forth legal conclusions to which no response

  is required

         186.    The allegations in paragraph 186 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 186 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 186 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 186 of the Complaint.

         187.    The allegations in paragraph 187 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 187 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 187 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 187 of the Complaint.

         188.    266 Putnam denies that the sale at issue in this case was void. As to the

  remaining allegations, the allegations in paragraph 188 set forth legal conclusions to which no




                                                  33
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 34 of 76 PageID #: 755




  response is required. To the extent that a further response is required, 266 Putnam lacks

  knowledge or information sufficient to form a belief as to the truth of the averments set forth in

  paragraph 188 of the Complaint.

         189.    The allegations in paragraph 189 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 189 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 189 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 189 of the Complaint.

         190.    The allegations in paragraph 190 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 190

  of the Complaint.

         191.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 191 of the Complaint.

         192.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 192 of the Complaint.

         193.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 193 of the Complaint.

         194.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 194 of the Complaint.




                                                  34
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 35 of 76 PageID #: 756




          195.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 195 of the Complaint.

          196.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 196 of the Complaint.

          197.   The allegations in paragraph 197 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 197 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 197 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 197 of the Complaint.

          198.   The allegations in paragraph 198 set forth legal conclusions to which no response

  is required.

          199.   The allegations in paragraph 199 set forth legal conclusions to which no response

  is required.

          200.   The allegations in paragraph 200 set forth legal conclusions to which no response

  is required.

          201.   The allegations in paragraph 201 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 201 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 201 contradict the written documents, they are denied. To the extent that a further




                                                  35
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 36 of 76 PageID #: 757




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 201 of the Complaint.

         202.    The allegations in paragraph 202 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 202 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 202 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 202 of the Complaint.

         203.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 203 of the Complaint.

         204.    The allegations in paragraph 204 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 204

  of the Complaint.

         205.    The allegations in paragraph 205 set forth legal conclusions to which no response

  is required. Further answering, the allegations contained in paragraph 205 of the Complaint

  reference or are evidenced by written documents, the terms of such which speak for themselves,

  and any characterization thereof is denied. To the extent that the allegations contained in

  paragraph 205 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 205 of the Complaint.




                                                  36
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 37 of 76 PageID #: 758




          206.    The allegations in paragraph 206 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 206

  of the Complaint.

          207.    The allegations in paragraph 207 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 207

  of the Complaint.

          208.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 208 of the Complaint.

          209.    266 Putnam denies the allegation that it was a “purported purchaser.” As to the

  remaining allegations, 266 Putnam lacks knowledge or information sufficient to form a belief as

  to the truth of the averments set forth in paragraph 209 of the Complaint.

          210.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 210 of the Complaint.

          211.    The allegations in paragraph 211 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 211

  of the Complaint.

                            COUNT IV – DECLARATORY JUDGMENT

          212.    266 Putnam incorporates its responses to paragraphs 1 through 211 of this Answer

  as if set forth fully herein.




                                                  37
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 38 of 76 PageID #: 759




             213.    Paragraph 213 of the Complaint sets forth conclusions of law to which no

  response is required.

             214.    266 Putnam denies that the foreclosure was void. As to the remaining allegations,

  266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 214 of the Complaint.

             215.    266 Putnam denies that the foreclosure was void. As to the remaining allegations,

  266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 215 of the Complaint.

             216.    The allegations in paragraph 216 are denied.

             217.    The allegations in the first paragraph 217 are denied.
                     4
                         The allegations in the second paragraph 217 are denied.

             218.    The allegations in paragraph 218 are denied.

             219.    The allegations in paragraph 219 are denied.

             220.    The allegations in paragraph 220 are denied.

             221.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 221 of the Complaint.

             222.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 222 of the Complaint.

           COUNT V – CLAIM FOR INJUNCTIVE RELIEF AND PRELIMINARY AND
                             PERMANENT INJUNCTION

             223.    266 Putnam incorporates its responses to paragraphs 1 through 222 of this Answer

  as if set forth fully herein.



  4
      Plaintiffs’ Complaint contains two paragraphs numbered as 217.



                                                           38
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 39 of 76 PageID #: 760




         224.    To the extent that the allegations of paragraph 224 suggest that the sale should or

  must be voided, 266 Putnam denies said allegation. The remaining allegations of paragraph 224

  set forth legal conclusions to which no response is required; however, to the extent a response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the remaining averments set forth in paragraph 224 of the Complaint.

         225.    The allegations of paragraph 225 set forth legal conclusions to which no response

  is required; however, to the extent a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 225

  of the Complaint.

         226.    266 Putnam denies that the foreclosure was void. The remaining allegations of

  paragraph 226 set forth legal conclusions to which no response is required; however, to the

  extent a response is required, 266 Putnam lacks knowledge or information sufficient to form a

  belief as to the truth of the remaining averments set forth in paragraph 226 of the Complaint.

         227.    266 admits the averment that Kenneth Fitch currently resides at 73 Kay Street,

  Cumberland, Rhode Island. As to the remaining allegations of paragraph 227, 266 Putnam lacks

  knowledge or information sufficient to form a belief as to the truth of the averments set forth in

  paragraph 227 of the Complaint.

         228.    The allegations of paragraph 228 set forth legal conclusions to which no response

  is required; however, to the extent a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 228

  of the Complaint.

         229.    The allegations of paragraph 229 set forth legal conclusions to which no response

  is required; however, to the extent a response is required, 266 Putnam lacks knowledge or




                                                  39
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 40 of 76 PageID #: 761




  information sufficient to form a belief as to the truth of the averments set forth in paragraph 229

  of the Complaint.

          230.    266 Putnam denies that the foreclosure is void. As to the remaining allegations,

  266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of the

  averments set forth in paragraph 230 of the Complaint.

          231.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 231 of the Complaint.

   COUNT VI – COMPLAINT FOR DAMAGES FOR VIOLATIONS OF THE TRUTH IN
      LENDING ACT BY FANNIE MAE FAILURE TO SEND THE PLAINTIFFS A
     MONTHLY MORTGAGE STATEMENT EACH MONTH PURSUANT TO THE
               PROVISIONS OF 12 C.F.R. 1026.41 AND 15 U.S.C. 1638

          232.    266 Putnam incorporates its responses to paragraphs 1 through 231 of this Answer

  as if set forth fully herein.

          233.    Paragraph 233 of the Complaint is a characterization of certain claims in

  Plaintiffs’ Complaint and the relief sought therein to which no response is required. To the

  extent that a response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 233 of the Complaint.

          234.    Paragraph 234 of the Complaint is a characterization of certain claims in

  Plaintiffs’ Complaint and the relief sought therein to which no response is required. To the

  extent that a response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 234 of the Complaint.

          235.    Paragraph 235 of the Complaint sets forth conclusions of law to which no

  response is required.

          236.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 236 of the Complaint.



                                                  40
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 41 of 76 PageID #: 762




         237.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 237 of the Complaint.

         238.    Paragraph 238 of the Complaint sets forth conclusions of law to which no

  response is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 238

  of the Complaint.

         239.    Paragraph 239 of the Complaint sets forth conclusions of law to which no

  response is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 239

  of the Complaint.

         240.    Paragraph 240 of the Complaint sets forth conclusions of law to which no

  response is required. To the extent that a response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 240

  of the Complaint.

         241.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 241 of the Complaint.

         242.    Paragraph 242 of the Complaint sets forth conclusions of law to which no

  response is required. Further answering, 266 Putnam lacks knowledge or information sufficient

  to form a belief as to the truth of the averments set forth in paragraph 242 of the Complaint.

         243.    Paragraph 243 of the Complaint sets forth conclusions of law to which no

  response is required. Further answering, 266 Putnam lacks knowledge or information sufficient

  to form a belief as to the truth of the averments set forth in paragraph 243 of the Complaint.




                                                  41
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 42 of 76 PageID #: 763




          244.    Paragraph 244 of the Complaint sets forth conclusions of law to which no

  response is required. Further answering, 266 Putnam lacks knowledge or information sufficient

  to form a belief as to the truth of the averments set forth in paragraph 244 of the Complaint.

          245.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 245 of the Complaint.

   COUNT VII – VIOLATIONS OF REGULATION X FOR FAILURE TO CORRECT AN
   ERROR BY RESCINDING A FORECLOSURE AND REMOVING ANY LEGAL FEES
         FROM THE MORTGAGE LOAN ACCOUNT OF THE PLAINTIFFS

          246.    266 Putnam incorporates its responses to paragraphs 1 through 245 of this Answer

  as if set forth fully herein.

          247.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 247 of the Complaint.

          248.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 248 of the Complaint.

          249.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 249 of the Complaint.

          250.    The allegations in paragraph 250 set forth legal conclusions to which no response

  is required.

          251.    The allegations in paragraph 251 set forth legal conclusions to which no response

  is required.

          252.    Paragraph 252 of the Complaint is a characterization of certain claims in

  Plaintiffs’ Complaint and the relief sought therein to which no response is required. To the

  extent that a response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 252 of the Complaint.




                                                  42
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 43 of 76 PageID #: 764




         253.    Paragraph 253 of the Complaint is a characterization of certain claims in

  Plaintiffs’ Complaint and the relief sought therein to which no response is required. To the

  extent that a response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 253 of the Complaint.

         254.    The first Paragraph 254 of the Complaint is a characterization of certain claims in

  Plaintiffs’ Complaint and the relief sought therein to which no response is required. To the

  extent that a response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in the first paragraph 254 of the Complaint.

         266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in the second paragraph 254 of the Complaint.

         255.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 255 of the Complaint.

         256.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 256 of the Complaint.

         257.    The allegations in paragraph 257 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 257

  of the Complaint.

         258.    The allegations in paragraph 258 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 258

  of the Complaint.




                                                   43
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 44 of 76 PageID #: 765




         259.    The allegations in paragraph 259 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 259

  of the Complaint.

         260.    The allegations in paragraph 260 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 260

  of the Complaint.

         261.    The allegations contained in the first paragraph 261 of the Complaint reference or

  are evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 261 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in the first paragraph 261 of the Complaint.

         266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in the second paragraph 261 of the Complaint.

         262.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 262 of the Complaint.

         263.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 263 of the Complaint.

         264.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 264 of the Complaint.




                                                   44
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 45 of 76 PageID #: 766




         265.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 265 of the Complaint.

         266.    The allegations contained in paragraph 266 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit G. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 266 of the Complaint.

         267.    The allegations in paragraph 267 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 267

  of the Complaint.

         268.    The allegations in paragraph 268 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 268

  of the Complaint.

         269.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 269 of the Complaint.

         270.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 270 of the Complaint.

         271.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 271 of the Complaint.




                                                  45
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 46 of 76 PageID #: 767




         272.    The allegations contained in paragraph 272 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated November 30, 2017” which

  Plaintiffs purport to attach to the Complaint as Exhibit F-1. This document is a writing, which

  speaks for itself, and any characterization thereof is denied. To the extent that the allegations

  contained in this paragraph contradict the written document, they are also denied. To the extent

  that a further response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 272 of the Complaint.

         273.    The allegations contained in paragraph 273 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated November 30, 2017” which

  Plaintiffs purport to attach to the Complaint as Exhibit F-1. This document is a writing, which

  speaks for itself, and any characterization thereof is denied. To the extent that the allegations

  contained in this paragraph contradict the written document, they are also denied. To the extent

  that a further response is required, 266 Putnam lacks knowledge or information sufficient to form

  a belief as to the truth of the averments set forth in paragraph 273 of the Complaint.

         274.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 274 of the Complaint.

         275.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 275 of the Complaint.

         276.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 276 of the Complaint.

         277.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 277 of the Complaint.




                                                   46
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 47 of 76 PageID #: 768




  COUNT VIII – VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO
      A NOTICE OF ERROR TO CORRECT AN ERROR BY PROVIDING THE
   PLAINTIFFS PERIODIC STATEMENTS SENT BY THE WELLS FARGO TO THE
    CONSUMER ON THE GROUNDS THAT THERE IS A LITIGATION PRIVLEGE
      WHICH DOES NOT REQUIRE RESPONDING TO A NOTICE OF ERROR

          278.    266 Putnam incorporates its responses to paragraphs 1 through 278 of this Answer

  as if set forth fully herein.

          279.    The allegations contained in paragraph 279 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 279 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 279 of the Complaint.

          280.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 280 of the Complaint.

          281.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 281 of the Complaint.

          282.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 282 of the Complaint.

          283.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 283 of the Complaint.

          284.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 284 of the Complaint.

          285.    The allegations contained in paragraph 285 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to




                                                   47
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 48 of 76 PageID #: 769




  attach to the Complaint as Exhibit H. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 285 of the Complaint.

         286.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 286 of the Complaint.

         287.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 287 of the Complaint.

         288.    The allegations in paragraph 288 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 288

  of the Complaint.

         289.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 289 of the Complaint.

         290.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 290 of the Complaint.

         291.    The allegations contained in paragraph 291 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further




                                                   48
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 49 of 76 PageID #: 770




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 291 of the Complaint.

          292.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 292 of the Complaint.

          293.   The allegations in paragraph 293 set forth legal conclusions to which no response

  is required.

          294.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 294 of the Complaint.

          295.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 295 of the Complaint.

          296.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 296 of the Complaint.

          297.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 297 of the Complaint.

          298.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 298 of the Complaint.

          299.   The allegations in paragraph 299 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 299

  of the Complaint.

          300.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 300 of the Complaint.




                                                  49
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 50 of 76 PageID #: 771




          301.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 301 of the Complaint.

  COUNT IX – VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO A
  NOTICE OF ERROR TO CORRECT AN ERROR BY PROVIDING THE PLAINTIFFS
    RECORDS REGARDING ALL LEGAL FEES CHARGED TO THE MORTGAGE
   LOAN ACCOUNT TO THE CONSUMER ON THE GROUNDS THAT THERE IS A
    LITIGATION PRIVILEGE WHICH DOES NOT REQUIRE RESPONDING TO A
                           NOTICE OF ERROR

          302.    266 Putnam incorporates its responses to paragraphs 1 through 301 of this Answer

  as if set forth fully herein.

          303.    The allegations contained in paragraph 303 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 303 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 303 of the Complaint.

          304.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 304 of the Complaint.

          305.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 305 of the Complaint.

          306.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 306 of the Complaint.

          307.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 307 of the Complaint.

          308.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 308 of the Complaint.



                                                   50
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 51 of 76 PageID #: 772




             309.     The allegations contained in paragraph 309 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit I. This document is a writing, which speaks for itself, and any

  characterization thereof is denied. To the extent that the allegations contained in this paragraph

  contradict the written document, they are also denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 309 of the Complaint.7

             301.     The allegations contained in paragraph 301 of the Complaint reference or are

  evidenced by a written document referred to as the “Request for Information.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.

  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 301 of the

  Complaint.

             302.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 302 of the Complaint.

             303.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 303 of the Complaint.

             304.     The allegations in paragraph 304 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 304

  of the Complaint.


  7
      Here Plaintiffs’ Complaint restarted numbering at 301, and thus repeats paragraph numbers 301-309.



                                                           51
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 52 of 76 PageID #: 773




          305.   The allegations in paragraph 305 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 305

  of the Complaint.

          306.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 306 of the Complaint.

          307.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 307 of the Complaint.

          308.   The allegations contained in paragraph 308 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 308 of the Complaint.

          309.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 309 of the Complaint.

          310.   The allegations in paragraph 310 set forth legal conclusions to which no response

  is required.

          311.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 311 of the Complaint.




                                                   52
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 53 of 76 PageID #: 774




          312.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 312 of the Complaint.8

          313.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 313 of the Complaint.

          314.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 314 of the Complaint.

          315.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 315 of the Complaint.

          316.     The allegations in paragraph 316 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 316

  of the Complaint.

          317.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 317 of the Complaint.

          318.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 318 of the Complaint.

      COUNT X - VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO A
      NOTICE OF ERROR TO CORRECT AN ERROR BY PROVIDING THE PLAINTIFFS
        RECORDS REGARDING ALL PROPERTY INSPECTIONS CHARGED TO THE
       MORTGAGE LOAN ACCOUNT TO THE CONSUMER ON THE GROUNDS THAT
           THERE IS A LITIGATION PRIVILEGE WHICH DOES NOT REQUIRE
                       RESPONDING TO A NOTICE OF ERROR

          319.     266 Putnam incorporates its responses to paragraphs 1 through 318 of this Answer

  as if set forth fully herein.


  8
    Plaintiffs’ Complaint numbers this paragraph as “32,” but under the assumption this is an error, 266 Putnam
  responds to this paragraph as 312.



                                                          53
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 54 of 76 PageID #: 775




         320.    The allegations contained in paragraph 320 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 303 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 303 of the Complaint.

         321.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 321 of the Complaint.

         322.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 322 of the Complaint.

         323.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 323 of the Complaint.

         324.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 324 of the Complaint.

         325.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 325 of the Complaint.

         326.    The allegations contained in paragraph 326 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit J. This document is a writing, which speaks for itself, and any

  characterization thereof is denied. To the extent that the allegations contained in this paragraph

  contradict the written document, they are also denied. To the extent that a further response is

  required, 266 Putnam lacks knowledge or information sufficient to form a belief as to the truth of

  the averments set forth in paragraph 326 of the Complaint.




                                                   54
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 55 of 76 PageID #: 776




         327.    The allegations contained in paragraph 327 of the Complaint reference or are

  evidenced by a written document referred to as the “Request for Information.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.

  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 327 of the

  Complaint.

         328.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 328 of the Complaint.

         329.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 329 of the Complaint.

         330.    The allegations in paragraph 330 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 330

  of the Complaint.

         331.    The allegations in paragraph 331 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 331

  of the Complaint.

         332.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 332 of the Complaint.

         333.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 333 of the Complaint.




                                                   55
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 56 of 76 PageID #: 777




          334.   The allegations contained in paragraph 334 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 334 of the Complaint.

          335.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 335 of the Complaint.

          336.   The allegations in paragraph 336 set forth legal conclusions to which no response

  is required.

          337.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 337 of the Complaint.

          338.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 338 of the Complaint.

          339.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 339 of the Complaint.

          340.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 340 of the Complaint.

          341.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 341 of the Complaint.

          342.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 342 of the Complaint.




                                                   56
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 57 of 76 PageID #: 778




          343.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 343 of the Complaint.

  COUNT XI - VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO A
  NOTICE OF ERROR TO CORRECT AN ERROR BY PROVIDING THEPLAINTIFFS
     RECORDS REGARDING ALL THE LIFE OF THE LOAN TRANSACTIONAL
  HISTORY FOR THE MORTGAGE LOAN ACCOUNT TO THE CONSUMER ON THE
    GROUNDS THAT THERE IS A LITIGATION PRIVILEGE WHICH DOES NOT
               REQUIRE RESPONDING TO A NOTICE OF ERROR

          344.    266 Putnam incorporates its responses to paragraphs 1 through 343 of this Answer

  as if set forth fully herein.

          345.    The allegations contained in paragraph 345 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 345 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 345 of the Complaint.

          346.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 346 of the Complaint.

          347.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 347 of the Complaint.

          348.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 348 of the Complaint.

          349.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 349 of the Complaint.

          350.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 350 of the Complaint.



                                                   57
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 58 of 76 PageID #: 779




         351.    The allegations contained in paragraph 351 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit K. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 351 of the Complaint.

         352.    The allegations contained in paragraph 352 of the Complaint reference or are

  evidenced by a written document referred to as the “Request for Information.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.

  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 352 of the

  Complaint.

         353.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 353 of the Complaint.

         354.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 354 of the Complaint.

         355.    The allegations in paragraph 355 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 355

  of the Complaint.




                                                   58
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 59 of 76 PageID #: 780




          356.   The allegations in paragraph 356 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 356

  of the Complaint.

          357.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 357 of the Complaint.

          358.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 358 of the Complaint.

          359.   The allegations contained in paragraph 359 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 359 of the Complaint.

          360.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 360 of the Complaint.

          361.   The allegations in paragraph 361 set forth legal conclusions to which no response

  is required.

          362.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 362 of the Complaint.

          363.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 363 of the Complaint.




                                                   59
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 60 of 76 PageID #: 781




             364.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 364 of the Complaint.

             365.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 365 of the Complaint.

             366.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 366 of the Complaint.

             367.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 367 of the Complaint.

             368.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 368 of the Complaint.

             369.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 369 of the Complaint.

                 COUNT XII - VIOLATIONS OF REGULATION X FOR FAILURE TO
                 RESPOND TO A NOTICE OF ERROR TO CORRECT AN ERROR BY
               PROVIDING THE PLAINTIFFS RECORDS REGARDING ANY LETTER S
                 REGARDING MEDIATION FOR THE MORTGAGE LOAN ON THE
              GROUNDS THAT THERE IS A LITIGATION PRIVILEGE WHICH DOES NOT
                       REQUIRE RESPONDING TO A NOTICE OF ERROR

             370.     266 Putnam incorporates its responses to paragraphs 1 through 369 of this Answer

  as if set forth fully herein.9

             372.     The allegations contained in paragraph 372 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 372 contradict the written documents, they are denied. To the extent that a further



  9
      Plaintiff’s Complaint skips paragraph 371.



                                                      60
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 61 of 76 PageID #: 782




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 372 of the Complaint.

         373.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 373 of the Complaint.

         374.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 374 of the Complaint.

         375.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 375 of the Complaint.

         376.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 376 of the Complaint.

         377.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 377 of the Complaint.

         378.    The allegations contained in paragraph 378 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit L. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 378 of the Complaint.

         379.    The allegations contained in paragraph 379 of the Complaint reference or are

  evidenced by a written document referred to as the “Request for Information.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.




                                                  61
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 62 of 76 PageID #: 783




  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 379 of the

  Complaint.

         380.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 380 of the Complaint.

         381.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 381 of the Complaint.

         382.    The allegations in paragraph 382 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 382

  of the Complaint.

         383.    The allegations in paragraph 383 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 383

  of the Complaint.

         384.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 384 of the Complaint.

         385.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 385 of the Complaint.

         386.    The allegations contained in paragraph 386 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in




                                                   62
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 63 of 76 PageID #: 784




  this paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 386 of the Complaint.

          387.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 387 of the Complaint.

          388.   The allegations in paragraph 388 set forth legal conclusions to which no response

  is required.

          389.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 389 of the Complaint.

          390.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 390 of the Complaint.

          391.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 391 of the Complaint.

          392.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 392 of the Complaint.

          393.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 393 of the Complaint.

          394.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 394 of the Complaint.

          395.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 395 of the Complaint.

          396.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 396 of the Complaint.




                                                  63
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 64 of 76 PageID #: 785




  COUNT XII10 - VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO
       A NOTICE OF ERROR TO CORRECT AN ERROR BY PROVIDING THE
   PLAINTIFFS RECORDS REGARDING THE MORTGAGE LOAN SERVICING FILE
  FOR THE MORTGAGE LOAN ON THE GROUNDS THAT THERE IS A LITIGATION
     PRIVILEGE WHICH DOES NOT REQUIRE RESPONDING TO A NOTICE OF
                                 ERROR

             397.     266 Putnam incorporates its responses to paragraphs 1 through 396 of this Answer

  as if set forth fully herein.

             398.     The allegations contained in paragraph 398 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 398 contradict the written documents, they are denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 398 of the Complaint.

             399.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 399 of the Complaint.

             400.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 400 of the Complaint.

             401.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 401 of the Complaint.

             402.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 402 of the Complaint.

             403.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 403 of the Complaint.



  10
       Plaintiffs’ Complaint contains two causes of action labeled “Count XII.”



                                                             64
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 65 of 76 PageID #: 786



                      11
             402.          The allegations contained in paragraph 402 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit M. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 402 of the Complaint.

             403.     The allegations contained in paragraph 403 of the Complaint reference or are

  evidenced by a written document referred to as the “Request for Information.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.

  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 403 of the

  Complaint.

             404.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 404 of the Complaint.

             405.     266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 405 of the Complaint.

             406.     The allegations in paragraph 406 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 406

  of the Complaint.


  11
       Plaintiff’s Complaint repeats paragraph number 402 and 403.



                                                           65
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 66 of 76 PageID #: 787




          407.   The allegations in paragraph 407 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 407

  of the Complaint.

          408.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 408 of the Complaint.

          409.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 409 of the Complaint.

          410.   The allegations contained in paragraph 410 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 410 of the Complaint.

          411.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 411 of the Complaint.

          412.   The allegations in paragraph 412 set forth legal conclusions to which no response

  is required.

          413.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 413 of the Complaint.

          414.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 414 of the Complaint.




                                                   66
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 67 of 76 PageID #: 788




          415.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 415 of the Complaint.

          416.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 416 of the Complaint.

          417.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 417 of the Complaint.

          418.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 418 of the Complaint.

          419.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 419 of the Complaint.

          420.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 420 of the Complaint.

  COUNT XIII - VIOLATIONS OF REGULATION X FOR FAILURE TO RESPOND TO
   A NOTICE OF ERROR TO CORRECT AN ERROR WHICH ALLEGED THAT THE
  DEFENDANT HAD COMMITTED ERROR BY NOT RESPONDING TO A NOTICE OF
  ERROR BY CONDUCTING A PURPORTED FORECLOSURE AND CHARGING FEES
  AND EXPENSES WITHOUT A VALID DEFAULT NOTICE, A MEDIATION NOTICE
   OR WITHOUT FANNIE MAE OWNING THE MORTGAGE LOAN ON THE DAY OF
    THE PURPORTED SALE ON THE GROUNDS THAT THERE IS A LITIGATION
    PRIVILEGE WHICH DOES NOT REQUIRE RESPONDING TO A REQUEST FOR
                              INFORMATION

          421.    266 Putnam incorporates its responses to paragraphs 1 through 420 of this Answer

  as if set forth fully herein.

          422.    The allegations contained in paragraph 422 of the Complaint reference or are

  evidenced by written documents, the terms of such which speak for themselves, and any

  characterization thereof is denied. To the extent that the allegations contained in the first

  paragraph 422 contradict the written documents, they are denied. To the extent that a further




                                                   67
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 68 of 76 PageID #: 789




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 422 of the Complaint.

         423.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 423 of the Complaint.

         424.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 424 of the Complaint.

         425.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 425 of the Complaint.

         426.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 426 of the Complaint.

         427.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 427 of the Complaint.

         428.    The allegations contained in paragraph 428 of the Complaint reference or are

  evidenced by a written document referred to as the “Notice of Error,” which Plaintiffs purport to

  attach to the Complaint as Exhibit O. This document is a writing, which speaks for itself, and

  any characterization thereof is denied. To the extent that the allegations contained in this

  paragraph contradict the written document, they are also denied. To the extent that a further

  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 428 of the Complaint.

         429.    The allegations contained in paragraph 429 of the Complaint reference or are

  evidenced by a written document referred to as the original “Notice of Error.” This document is

  a writing, which speaks for itself, and any characterization thereof is denied. To the extent that

  the allegations contained in this paragraph contradict the written document, they are also denied.




                                                  68
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 69 of 76 PageID #: 790




  To the extent that a further response is required, 266 Putnam lacks knowledge or information

  sufficient to form a belief as to the truth of the averments set forth in paragraph 429 of the

  Complaint.

         430.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 430 of the Complaint.

         431.    The allegations in paragraph 431 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 431

  of the Complaint.

         432.    The allegations in paragraph 432 set forth legal conclusions to which no response

  is required. To the extent that a further response is required, 266 Putnam lacks knowledge or

  information sufficient to form a belief as to the truth of the averments set forth in paragraph 432

  of the Complaint.

         433.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 433 of the Complaint.

         434.    266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 434 of the Complaint.

         435.    The allegations contained in paragraph 435 of the Complaint reference or are

  evidenced by a written document referred to as a “letter dated July 20, 2018” which Plaintiffs

  purport to attach to the Complaint as Exhibit F-2. This document is a writing, which speaks for

  itself, and any characterization thereof is denied. To the extent that the allegations contained in

  this paragraph contradict the written document, they are also denied. To the extent that a further




                                                   69
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 70 of 76 PageID #: 791




  response is required, 266 Putnam lacks knowledge or information sufficient to form a belief as to

  the truth of the averments set forth in paragraph 435 of the Complaint.

          436.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 436 of the Complaint.

          437.   The allegations in paragraph 437 set forth legal conclusions to which no response

  is required.

          438.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 438 of the Complaint.

          439.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 439 of the Complaint.

          440.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 440 of the Complaint.

          441.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 441 of the Complaint.

          442.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 442 of the Complaint.

          443.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 443 of the Complaint.

          444.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 444 of the Complaint.

          445.   266 Putnam lacks knowledge or information sufficient to form a belief as to the

  truth of the averments set forth in paragraph 445 of the Complaint.




                                                 70
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 71 of 76 PageID #: 792




         WHEREFORE, Defendant 266 Putnam Avenue, LLC denies that Plaintiffs are entitled

  to any relief requested from, or involving, 266 Putnam Avenue, LLC and respectfully requests

  that this Honorable Court dismiss Plaintiffs’ Complaint as to 266 Putnam Avenue, LLC, with

  prejudice, and award Defendant 266 Putnam Avenue, LLC any and all further relief that this

  Court deems just and appropriate under the circumstances.

                                    AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

         Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

         Plaintiffs are not entitled to any relief from 266 Putnam because 266 Putnam is a bona

  fide purchaser for value without notice.

                                          THIRD DEFENSE

         Plaintiffs’ claims are barred by the doctrines of estoppel, laches and/or waiver.

                                        FOURTH DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs have failed to

  mitigate their alleged damages.

                                          FIFTH DEFENSE

         Plaintiffs’ claims are barred because any harm to Plaintiffs was caused by intervening

  and superseding actions of Plaintiffs and/or third persons.



         266 Putnam reserves the right to assert additional affirmative defenses, counterclaims,

  cross-claims, or third-party claims as may be revealed through discovery or otherwise.




                                                   71
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 72 of 76 PageID #: 793




         WHEREFORE, Defendant 266 Putnam Avenue, LLC, demands that Plaintiffs’

  Complaint be dismissed with prejudice and with costs.



                                           CROSS-CLAIM

         Defendant 266 Putnam Avenue, LLC (“266 Putnam”) for its Cross-Claim against

  Defendant Federal National Mortgage Association (“FNMA”), states:

                                PARTIES, JURISDICTION, AND VENUE

         1.      266 Putnam is a limited liability company in the State of Rhode Island.

         2.      FNMA is an entity that conducts business in the State of Rhode Island.

         3.      This action and the instant Cross-Claim concern real property located at 73 Kay

  Street, Cumberland, Rhode Island and therefore venue is proper in this district.

                                      FACTUAL BACKGROUND

         4.      The Plaintiffs in the above captioned action, Kenneth Fitch and the Estate of

  Dianne L. Fitch (“Plaintiffs”), filed a Complaint in this action in which they allege, inter alia,

  that as a result of the acts and/or omissions of FNMA, Federal Housing Finance Agency

  (“FHFA”), Wells Fargo Bank, N.A. (“Wells Fargo”), and Harmon Law Offices, P.C., a certain

  mortgage foreclosure sale that occurred on or about July 2017, which resulted in 266 Putnam

  taking title to real property located at 73 Kay Street, Cumberland, Rhode Island (the “Property”),

  is void and without legal effect.

         5.      On or about July 2017, FNMA conducted a foreclosure sale of the Property

  (“Sale”), where an individual named Paul Balay made a bid to purchase the Property in the

  amount of $188,000.00, which was accepted by FNMA.




                                                   72
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 73 of 76 PageID #: 794




         6.      Thereafter, Paul Balay validly assigned his bid to purchase the Property to 266

  Putnam.

         7.      Thereafter, by way of foreclosure deed, FNMA transferred its interest in and

  marketable title to the Property to 266 Putnam in exchange for 266 Putnam’s payment of

  $188,000.00.

         8.      In connection with FNMA’s sale of the Property to 266 Putnam, FNMA

  represented that it had marketable title to the Property and that it had authority to convey the

  Property to 266 Putnam.

         9.      266 Putnam has been named a defendant in the above-captioned action as a result

  of the fact that it is the current owner of the Property and Plaintiffs have requested declaratory

  relief concerning the Property.

         10.     266 Putnam denies that Plaintiffs are entitled to declaratory relief in this action

  and denies that the Sale of the Property is void. 266 Putnam maintains that it is the rightful

  owner of the Property and that it was at all relevant times a bona fide purchaser of the Property

  for value without notice.

         11.     For the purpose of this Cross-Claim only, the averments of Plaintiffs’ Complaint,

  to the extent they pertain to FNMA, are incorporated by reference herein, without admission or

  adoption by 266 Putnam.

         12.     In the event that it is judicially determined that Plaintiffs are entitled to

  declaratory relief in this action, 266 Putnam seeks to recover all fees paid to FNMA in

  connection with its purchase of the Property and to recover all other damages arising from

  FNMA’s acts and omissions.




                                                    73
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 74 of 76 PageID #: 795




                               COUNT I – UNJUST ENRICHMENT

           13.    266 Putnam realleges and incorporates paragraphs 1 through 12 of its Cross-

  Claim.

           14.    266 Putnam paid $188,000.00 to FNMA in exchange for the Property.

           15.    FNMA accepted the money paid by 266 Putnam, appreciated the benefit thereof,

  and knew that it received such payment as valuable consideration for 266 Putnam’s purchase of

  the Property.

           16.    In the event that this Court or a jury determines that the Sale of the Property

  conducted on or about July 2017 is void and without legal effect, it would be inequitable for

  FNMA to retain the benefit of the money that 266 Putnam paid to FNMA without 266 Putnam

  ever having received actual ownership of the Property.

           17.    Equity and good conscience require that FNMA fully pay 266 Putnam for the

  benefit that it received from 266 Putnam, in an amount to be proven at trial based on the facts

  alleged herein, but no less than $188,000.00 and including but not limited to any additional

  damages, interest, and costs, including attorneys’ fees.

                                 COUNT II – INDEMNIFICATION

           18.    266 Putnam realleges and incorporates paragraphs 1 through 17 of its Cross-

  Claim.

           19.    266 Putnam has incurred, and will continue to incur, significant costs and legal

  fees in defending a lawsuit that is directly caused by FNMA’s actions.

           20.    To the extent that it is found that the Sale of the Property conducted on or about

  July 2017 is void and without legal effect, 266 Putnam will suffer significant damages due to the

  ineffective conveyance by FNMA.




                                                   74
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 75 of 76 PageID #: 796




          21.    FNMA is required to indemnify 266 Putnam from the claims and demands alleged

  by the Plaintiffs herein.

          22.    This duty to defend arises regardless of the outcome of the Plaintiffs’ claims

  herein, and FNMA is responsible for 266 Putnam’s costs and attorneys’ fees associated with

  defending against Plaintiffs’ lawsuit.

                                       RELIEF REQUESTED

          1.     Should the Court determine that the Sale is void and without legal effect, with

  respect to Count I, that the Court find and adjudge that FNMA has been unjustly enriched and

  adjudge that FNMA is liable for the damages 266 Putnam has sustained as a result, in an amount

  to be determined, together with interest, costs, and attorneys’ fees;

          2.     Should the Court determine that the Sale is void and without legal effect, with

  respect to Count II, that the Court find and adjudge that FNMA is required to indemnify 266

  Putnam in this litigation, and adjudge that FNMA is liable for the damages 266 Putnam has

  sustained as a result, in an amount to be determined, together with interest, costs, and attorneys’

  fees;

          3.     That the Court award 266 Putnam its attorneys’ fees; and

          4.     That the Court grant such other and further relief as it deems just and appropriate.




                                                   75
Case 1:18-cv-00214-JJM-PAS Document 63 Filed 02/03/20 Page 76 of 76 PageID #: 797




                                         JURY DEMAND

         266 Putnam hereby demands a trial by jury on all claims so triable.



                                                      266 PUTNAM AVENUE, LLC

                                                      By its attorney,

                                                       /s/ Zachary W. Berk____________
                                                      Zachary W. Berk (RI Bar No. 7453)
                                                      SAUL EWING ARNSTEIN & LEHR LLP
                                                      131 Dartmouth Street, Suite 501
                                                      Boston, MA 02116
                                                      T: (617) 912-0927
                                                      F: (617) 723-4151
  DATED: February 3, 2020                             Zachary.Berk@saul.com



                                  CERTIFICATE OF SERVICE

           I, Zachary W. Berk, counsel for Defendant 266 PUTNAM AVENUE, LLC, hereby
  certify that I served a true copy of the within document upon counsel of record by ecf on the date
  set forth below.

                 02/03/2020                           /s/ Zachary W. Berk
                 Date                                 Zachary W. Berk




                                                 76
